Cuyahoga App. No. 60531. This cause is before the court on appellee’s motion to set an execution date.
IT IS ORDERED by the court, sua sponte, that an execution date be set.
IT IS HEREBY ORDERED by the court that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Friday, the 19th day of February, 1999, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Cuyahoga County.